                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:19-CT-3019-D


GREGORY L. CANNON,                           )
                                             )
                              Plaintiff,     )
                                             )
                 v.                          )                      ORDER
                                             )
DIRECTOR OF FEDERAL,                         )
BUREAU OF PRISONS, et al.,                   )
                                             )
                              Defendants. · )


        On June 27, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R") and recommended that the court deny without prejudice plaintiff Gregory L. Cannon's

("Cannon") motion for a temporary restraining order prohibiting the Bureau of Prisons from

transferring him to another facility [D.E. 28]. Cannon did not object to the M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins; Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 u:s.c. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is.satisfied that there is no clear

.error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R [D.E. 28].
       In sum, the court ADOPTS the conclusions in the M&R [D.E. 28] and DENIES plaintiff's

motion [D.E. 4] without prejudice. The court also GRANTS the motion for an extension of time to

answer the complaint [D.E. 30]. All defendants shall have until October l, 2019 to answer or

otherwise respond to the complaint.

       SO ORDERED. This       S   day of August 2019.




                                                        JSC.DEVERID
                                                        United States District Judge




                                              2
